                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION – DETROIT

  IN RE:
                                                   CHAPTER 13
  ELTON J TATE, SR.,                               CASE NO. 15-43785-PJS
  ARRICA S TATE,                                   JUDGE PHILLIP J. SHEFFERLY

  DEBTORS.
  _______________________________/

    TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM OF FILED BY
    MICHIGAN DEPARTMENT OF TREASURY (PACER CLAIM NO. 18-1)

      NOW COMES the Chapter 13 Standing Trustee in this matter, David Wm. Ruskin,
and objects to the Proof of Claim filed by Michigan Department Of Treasury (PACER
Claim No. 18-1), and in support thereof states as follows:

      1.     The Proof of Claim filed by Michigan Department Of Treasury (PACER
Claim No. 18-1), on June 16, 2015 in the amount of $39.00 appears to be a duplicate claim
of Michigan Department Of Treasury, (PACER Claim No. 20-2), which was filed on
September 18, 2018 in the amount of $740.05.

       WHEREFORE, the Chapter 13 Standing Trustee requests that this Honorable
Court disallow the Proof of Claim filed by Michigan Department Of Treasury (PACER
Claim No. 18-1) in its entirety, and grant any further and other relief as this Court deems
equitable and just, including entering an Order absolving the Trustee from any duty to
recoup disbursements previously made to Michigan Department Of Treasury.

                                      OFFICE OF DAVID WM. RUSKIN,
                                      STANDING CHAPTER 13 TRUSTEE

Dated:     December 11, 2020          By: /s/ Thomas D. DeCarlo
                                      DAVID Wm. RUSKIN (P26803)
                                      LISA K. MULLEN (P55478)
                                      THOMAS D. DECARLO (P65330)
                                      Attorneys for Chapter 13 Trustee
                                      1100 Travelers Tower
                                      26555 Evergreen Road
                                      Southfield, MI 48076-4251
                                      Telephone (248) 352-7755



  15-43785-pjs    Doc 109    Filed 12/11/20   Entered 12/11/20 09:37:04      Page 1 of 4
                 UNITED STATES BANKRUPTCY COURT
                  EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION - DETROIT

  IN RE:
                                                CHAPTER 13
  ELTON J TATE, SR.,                            CASE NO. 15-43785-PJS
  ARRICA S TATE,                                JUDGE PHILLIP J. SHEFFERLY

  DEBTORS.
  _____________________________/

                         (PROPOSED)
           ORDER SUSTAINING TRUSTEE’S OBJECTION TO
              PROOF OF CLAIM FILED BY MICHIGAN
         DEPARTMENT OF TREASURY (PACER CLAIM NO. 18-1)

      This matter came on for hearing upon the Objection to Proof of Claim filed
by the Chapter 13 Standing Trustee pursuant to Local Bankruptcy Rule 3007-1, the
Objection having been served with the Notice of Objection to Claim in accordance
with the local bankruptcy rules, the requisite time for a response having passed, no
response to the Objection having been timely filed and served, and the Court being
otherwise sufficiently advised in the premises

       IT IS HEREBY Ordered that the Trustee’s Objection to Proof of Claim filed
by Michigan Department Of Treasury (PACER Claim No. 18-1) is SUSTAINED.
The Proof of Claim filed by Michigan Department Of Treasury (PACER Claim No.
18-1) is disallowed.

       IT IS HEREBY FURTHER ORDERED that to the extent that the Chapter 13
Standing Trustee has previously made disbursements to such Creditor, the Trustee
shall not be obligated to recoup the same.




                                    EXHIBIT 1




 15-43785-pjs   Doc 109    Filed 12/11/20   Entered 12/11/20 09:37:04   Page 2 of 4
 Form B20B (Official Form 20B)
 12/1/2010
                                                    UNITED STATES BANKRUPTCY COURT
                                                     EASTERN DISTRICT OF MICHIGAN
                                                      SOUTHERN DIVISION - DETROIT
    IN RE:
    ELTON J TATE, SR.,                                                      CHAPTER 13 Proceeding
    ARRICA S TATE,                                                          CASE NO. 15-43785-PJS
                                       DEBTORS.                             JUDGE PHILLIP J. SHEFFERLY
    AKA or DBA (if any:

    Address(es):
    30640 Nelson Cir
    Westland, MI 48186-0000

    30640 Nelson Cir
    Westland, MI 48186-0000

    Social Security Number(s):

    Employer’s Tax Identification (EIN) No(s). (if any):
    _______________________________________/


            NOTICE OF OBJECTION TO CLAIM FILED BY MICHIGAN DEPARTMENT OF TREASURY (PACER CLAIM NO. 18-1)

The Chapter 13 Standing Trustee has filed an objection to your claim in this bankruptcy case.

          Your claim may be reduced, modified, or disallowed. You should read these papers carefully and discuss them with your attorney,
if you have one.

If you do not want the court to deny or change your claim, then on or before January 14, 2021, you or your lawyer must:

           1.       File with the court a written response to the objection, explaining your position, at:

                                                                      U.S. Bankruptcy Court
                                                                   211 W. Fort Street, Suite 2100
                                                                        Detroit, MI 48226

                    If you mail your response to the court for filing, you must mail it early enough so that the court will receive it on
                    or before the date stated above. All attorneys are required to file pleadings electronically.

                    You must also mail a copy to:

                    Frego & Associates - The Bankruptcy Law Office Plc, 23843 Joy Road, Dearborn Heights, MI 48127-0000
                    David Wm. Ruskin, 26555 Evergreen Rd., Ste 1100, Southfield, MI 48076
                    MICHIGAN DEPARTMENT OF TREASURY, BANKRUPTCY UNIT, P.O. BOX 30168, LANSING, MI 48909

                    2.        Attend the hearing on the objection, scheduled to be held on January 21, 2021 at 10:00 a.m., in Courtroom 1975, United
States Bankruptcy Court, 211 W. Fort Street, Detroit, Michigan, unless your attendance is excused by mutual agreement between yourself and the
objector’s attorney. (Unless the matter is disposed of summarily as a matter of law, the hearing shall be a pre-trial conference only. neither testimony
nor evidence will be received. A pre-trial scheduling order may be issued as a result of the pre-trial conference.)

          If you or your attorney do not take these steps, the court may decide that you do not oppose the objection to your claim, in which
event the hearing will be canceled, and the objection sustained.

                                                        OFFICE OF DAVID WM. RUSKIN,
                                                        STANDING CHAPTER 13 TRUSTEE

Dated:          December 11_, 2020                      By: /s/ Thomas D. DeCarlo
                                                        DAVID Wm. RUSKIN (P26803)
                                                        LISA K. MULLEN (P55478)
                                                        THOMAS D. DECARLO (P65330)
                                                        Attorneys for Chapter 13 Trustee,
                                                             David Wm. Ruskin
                                                        1100 Travelers Tower
                                                        26555 Evergreen Road
                                                        Southfield, MI 48076-4251
                                                        Telephone (248) 352-7755
             15-43785-pjs           Doc 109          Filed 12/11/20            Entered 12/11/20 09:37:04                    Page 3 of 4
                                      UNITED STATES BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MICHIGAN
                                        SOUTHERN DIVISION - DETROIT
  IN RE:
                                                             CHAPTER 13
  ELTON J TATE, SR.,                                         CASE NO. 15-43785-PJS
  ARRICA S TATE,                                             JUDGE PHILLIP J. SHEFFERLY
                              DEBTORS.
  _______________________________________/

           CERTIFICATE OF SERVICE OF TRUSTEE’S OBJECTION TO THE PROOF OF CLAIM
            FILED BY MICHIGAN DEPARTMENT OF TREASURY (PACER CLAIM NO. 18-1)

        I hereby certify that on December 11, 2020, I electronically filed the Trustee’s Objection to the Proof of Claim filed
by Michigan Department Of Treasury (PACER Claim No. 18-1) With (Proposed) Order Disallowing the Proof of Claim
filed by Michigan Department Of Treasury (PACER Claim No. 18-1), Notice of Objection to Claim filed by Michigan
Department Of Treasury (PACER Claim No. 18-1) and Certificate of Service with the Clerk of the Court using the ECF
system which will send notification of such filing to the following:
        The following parties were served electronically:
                FREGO & ASSOCIATES - THE BANKRUPTCY LAW OFFICE PLC
                23843 JOY ROAD
                DEARBORN HEIGHTS, MI 48127-0000

        The following parties were served via First Class Mail at the addresses below by depositing same in a United States
Postal Box with the lawful amount of postage affixed thereto:

                ELTON J TATE, SR.
                ARRICA S TATE
                30640 NELSON CIR
                WESTLAND, MI 48186-0000

                MICHIGAN DEPARTMENT OF TREASURY
                BANKRUPTCY UNIT,
                P.O. BOX 30168,
                LANSING, MI 48909



                                        ________/s/ Vanessa Wild____________
                                        Vanessa Wild
                                        For the Office of David Wm. Ruskin
                                        Chapter 13 Standing Trustee-Detroit
                                        1100 Travelers Tower
                                        26555 Evergreen Road
                                        Southfield, MI 48076-4251
                                        (248) 352-7755




           15-43785-pjs       Doc 109      Filed 12/11/20       Entered 12/11/20 09:37:04           Page 4 of 4
